Citation Nr: 1043004	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an eye disability, to 
include as secondary to Agent Orange exposure and/or in-service 
inoculations.  

2.  Entitlement to service connection for a skin disability, to 
include as secondary to Agent Orange exposure and/or cardiac 
medications.  

3.  Entitlement to an initial rating in excess of 30 percent 
prior to November 20, 2006, and in excess of 60 percent 
thereafter, for a cardiac disability secondary to residuals of 
inoculations.  

4.  Entitlement to an effective date prior to November 4, 2005, 
for the award of service connection for a cardiac disability 
secondary to residuals of inoculations.

5.  Entitlement to an effective date prior to November 20, 2006, 
for the award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran and his spouse testified before the 
undersigned Veterans Law Judge, seated at the RO.  A transcript 
of this hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran and his representative argue, and the Board concurs, 
that service connection claims for disabilities of the eyes and 
skin remain pending following an October 2003 rating decision 
denying service connection for these disabilities.  Review of the 
record indicates the Veteran filed a timely notice of 
disagreement regarding these determinations and was sent a 
statement of the case on November 9, 2004.  Thereafter, a 
statement was filed by the Veteran and is date-stamped as having 
been received at the RO on January 13, 2005.  In this statement, 
the Veteran asks for reopening and review of his service 
connection claims, which he asserts are the result of Agent 
Orange exposure during military service.  The RO informed the 
Veteran that this statement, if accepted as a substantive appeal, 
was nevertheless untimely.  Pursuant, however, to 38 C.F.R. 
§ 20.503, where evidence of the postmark of a document is not 
available, the postmark date will be presumed to be five days 
prior to the stamped date of receipt of the document, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. § 20.503 
(2010).  In the present case, that results in a presumed postmark 
date of January 6, 2005, five days prior to the January 13, 2005 
(excluding January 8th and 9th, a Saturday and Sunday).  This 
date places receipt of this statement within 60 days after the 
Veteran received the November 2009 statement of the case.  
Therefore, the Board finds the January 2005 statement to 
constitute a timely substantive appeal, perfecting his appeal of 
the October 2003 denial of service connection for disabilities of 
the eye and skin.  

The Board next observes that subsequent to the above, the RO 
readjudicated and denied the Veteran's service connection claims 
for disabilities of the eyes and skin pursuant to 38 U.S.C.A. 
§ 5108, which mandates new and material evidence must be 
submitted before these claims may be considered on the merits, in 
light of all evidence of record.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156.  The RO consistently found in later 
rating decisions that new and material evidence had not been 
submitted, and did not subsequently reconsider these claims in 
light of all evidence.  Because the Board finds the October 2003 
rating decision did not become final, reconsideration of these 
issues on the merits by the RO, the agency of original 
jurisdiction, is warranted prior to Board adjudication.  See 
38 C.F.R. §§ 19.31, 20.800.  Additionally, if these issues remain 
denied, the Veteran must be afforded a supplemental statement of 
the case on these issues.  See 38 C.F.R. § 19.31.  

The Board next observes that in response to a September 2006 
rating decision which awarded the Veteran service connection, 
with a 30 percent initial rating effective November 4, 2005, for 
a cardiac disability secondary to in-service inoculations, he 
filed a September 2006 notice of disagreement regarding both the 
effective date and the initial rating assigned therein.  A 
statement of the case regarding both issues was sent to the 
Veteran in January 2007, and he responded with a March 2007 VA 
Form 9 which is unclear, but appears to respond to both issues.  
Thus, the Board concludes both issues, entitlement to an 
effective date prior to November 4, 2005, for the award of 
service connection for a cardiac disability, and entitlement to 
an initial rating in excess of 30 percent, remain pending, and 
are perfected on appeal.  In a subsequent January 2007 rating 
decision, the Veteran was awarded an increased rating to 60 
percent, effective November 20, 2006, for his cardiac disability.  
The Board notes, however, that the United States Court of Appeals 
for Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants less 
than the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
this initial rating matter remains in appellate status.  

Although the Board finds the Veteran has perfected appeals of 
these issues, they may not be considered by the Board at this 
time.  Regarding first the earlier effective date appeal, the RO 
must reconsider this claim in light of the fact that the Board 
finds the January 2005 statement from the Veteran to constitute a 
timely substantive appeal with regard to the October 2003 rating 
decision.  This October 2003 rating decision also denied the 
Veteran's initial service connection claim for a cardiac 
disability.  The RO is required to reconsider the Veteran's 
earlier effective date claim in light of this finding by the 
Board, as Board consideration of this issue at this time would be 
prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Regarding next the Veteran's initial rating claim, the Board 
finds the RO has not issued any supplemental statements of the 
case or performed other development on this pending claim, though 
additional medical evidence has been added to the file.  See 
38 C.F.R. § 19.31.  

The Board next notes that the Veteran has reported he was awarded 
Social Security Disability benefits in the 1990s.  Nevertheless, 
his Social Security Administration (SSA) records have not been 
requested and associated with the claims file, and are possibly 
relevant to his pending claims.  See Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Finally, the Veteran has perfected his appeal on the issue of 
entitlement to an effective date prior to November 20, 2006, for 
the award of a TDIU.  Because, however, this issue is 
inextricably intertwined with the claims being remanded herein, 
it will be deferred pending resolution of the latter claim.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the SSA and request all pertinent 
documentation pertaining to any claim for 
disability benefits by the Veteran.  These 
records should be associated with the claims 
file.  Any negative response must be 
documented in the claims folder.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims in light of any additional evidence 
added to the record.  Specifically, the 
Veteran's service connection claims for skin 
and eye disabilities must be considered on 
the merits, in light of all evidence of 
record and under all theories of entitlement 
advanced by the Veteran.  Upon review of the 
file by the RO, any required notice or 
development regarding this claims should be 
accomplished prior to adjudication by the RO.  
Additionally, his earlier effective date 
claims must be considered in light of the 
Board's finding regarding the Veteran's 
perfecting of his appeal of the October 2003 
rating decision which initially denied 
service connection for a cardiac disability.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before the 
record is returned to the Board for further 
review.  

The Board offers no opinion as to the ultimate outcome of this 
appeal.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

